DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6,8,10,11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westermann (DE 19703947).  Westermann discloses a method for the non-cutting production of a rotationally symmetric body (10, Fig. 1) by flow forming wherein a circular sheet metal blank (5) is shaped into the body (10) by spinning with a roller (Fig. 2) around an inner mandrel (31) wherein during the spinning process the blank (5) is clamped in its axial direction in a radial inner region between the inner mandrel (31) and a central forepiece (32) and the blank is formed into a pot shaped preform (Fig. 3) as the blank is formed by the roller around the inner mandrel (31) having a forming surface (37) and thereafter, a hub shaped projection (15) is formed (Fig. 4) which protrudes from a base (11) of the body.  Regarding claim 2, the blank (5) is held only by the central forepiece (32) and the mandrel (31).  Regarding claim 5, the pot shaped preform is formed prior to the hub shaped projection.  Regarding claims 6 and 13, Westermann discloses that there is final forming of the pot shaped preform (translation; [0030], lines 263-266).  Regarding claim 8, the blank (5) has a central bore (14).  Regarding claim 10, the inner mandrel (31) has longitudinal grooves (35).  Regarding claim 11, the central forepiece (32) has a surface profile (34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann in view of Zhang (9,233,413).  Westermann does not disclose that the circular blank is chamfered.  Zhang teaches a circular blank with a central hole (Fig. 6 (1)) which is shaped into a pot shaped body (Fig. 6 (4)). Zhang teaches chamfering the circular blank (Fig. 6 (2)). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to chamfer the circular blank of Westermann as taught by Zhang in order to provide a chamfered blank with an axial center hole which is formed into the shaped pot.
 Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann in view of Daubresse (GB 2153278).  Westermann does not disclose heating the blank.  Daubresse teaches a method for the manufacture of a rotationally symmetric pot shaped body (1; Fig. 3) with a hub shaped projection (18) by pressing and rolling around an inner mandrel (2) with rollers (8,9). The pot-shaped body is clamped between a central forepiece (7) for hub forming.  Daubresse teaches that the preform is heated (page 2, lines 95-108).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the blank of .
Regarding claim 12, after the pot shaped preform (1; Fig. 1) of Daubresse has been formed, the hub shaped projection (18) is formed (Figs. 2 and 3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to complete the forming of the pot shaped preform of Westermann prior to hub forming as taught by Daubresse in order to not have to form the product side wall after hub forming.

Response to Arguments
Applicant's arguments filed 8-26-2021 have been fully considered. Claim 1 method sets forth “the central forepiece or an outer forepiece” and then claims a method step of “wherein the circular sheet metal blank is held during the forming around the inner mandrel only by the outer forepiece, and subsequently the central forepiece is moved axially towards the inner mandrel so that the pot-shaped preform can be clamped in its radially inner region against the inner mandrel, and subsequently the outer forepiece is moved axially away from the inner mandrel so that one or more spinning rollers can be moved radially inwards”.  It is not clear how this language is a positively recited method step which is required in the method when the outer forepiece is set forth in “or” language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725